                                                                   Case 2:18-cv-03274-JAM-KJN Document 68 Filed 03/01/21 Page 1 of 4


                                                               1   GREGORY R. DE LA PEÑA (SBN 126626)
                                                                   Email: gdelapena@dlphlaw.com
                                                               2   THOMAS J. O’BRIEN (SBN 274969)
                                                                   Email: tobrien@dlphlaw.com
                                                               3   ROBERT CARROLL III (SBN 314345)
                                                                   Email: rcarroll@dlphlaw.com
                                                               4   DE LA PEÑA & HOLIDAY, LLP
                                                                   One Embarcadero Center, Suite 2860
                                                               5   San Francisco, CA 94111
                                                                   Telephone:     (415) 268-8000
                                                               6   Facsimile:     (415) 268-8180
                                                               7   Attorneys for Defendants
                                                                   ROBERT PETREE and HUB INTERNATIONAL
                                                               8   INSURANCE SERVICES, INC.
                                                               9   ANTHONY J. DECRISTOFOR (SBN 166171)
                                                                   anthony.decristoforo@ogletree.com
                                                              10   DANIEL E. RICHARDSON, SBN 289327
DE LA PEÑA & HOLIDAY LLP




                                                                   daniel.richardson@ogletree.com
                                                              11
                    Tel. (415) 268-8000 Fax” (415) 268-8180




                                                                   BARAKAH M. AMARAL, SBN 298726
                       One Embarcadero Center, Suite 2860




                                                                   barakah.amaral@ogletree.com
                                                              12   OGLETREE, DEAKINS, NASH,
                             San Francisco, CA 94111




                                                                   SMOAK & STEWART, P.C.
                                                              13   500 Capitol Mall, Suite 2500
                                                                   Sacramento, CA 95814
                                                              14   Telephone:     (916) 840-3150
                                                                   Facsimile:     (415) 840-3159
                                                              15
                                                                   Attorneys for Plaintiff
                                                              16   ARTHUR J. GALLAGHER & CO.
                                                              17
                                                                                                   UNITED STATES DISTRICT COURT
                                                              18
                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                              19
                                                                                                      SACRAMENTO DIVISION
                                                              20
                                                                   ARTHUR J. GALLAGHER & CO.,                         CASE NO. 2:18-CV-03274-JAM-KJN
                                                              21
                                                                                      Plaintiff,                      ASSIGNED TO THE HONORABLE
                                                              22                                                      JOHN A. MENDEZ
                                                                                         v.
                                                              23                                                      AMENDED JOINT STIPULATION AND
                                                                   ROBERT PETREE, HUB INTERNATIONAL                   ORDER TO MODIFY SCHEDULING
                                                              24   INSURANCE SERVICES, INC. and DOES 1-               ORDER TO CONTINUE DISCOVERY
                                                                   25, inclusive,                                     AND RELATED DEADLINES
                                                              25
                                                                                    Defendants.                       Complaint Filed:              12/27/2018
                                                              26                                                      F.A.C. Filed:                 02/06/2020
                                                                                                                      Trial Date:                   08/09/2021
                                                              27

                                                              28
                                                                   227528                                        1                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE DISCOVERY AND RELATED
                                                                                                             DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 68 Filed 03/01/21 Page 2 of 4


                                                               1

                                                               2                                        JOINT STIPULATION
                                                               3          Plaintiff ARTHUR J. GALLAGHER & CO. (“PLAINTIFF”) and Defendants ROBERT
                                                               4   PETREE and HUB INTERNATIONAL INSURANCE SERVICES, INC. (“DEFENDANTS”)
                                                               5   (PLAINTIFF and DEFENDANTS, collectively “PARTIES”), hereby stipulate and ask the Court
                                                               6   to Order that various deadlines in the scheduling order, entered on March 25, 2019 (ECF No. 9)
                                                               7   and modified by this Court on February 6, 2020 (ECF No. 16) and September 24, 2020 (ECF No.
                                                               8   30) be continued to the dates provided below, or as soon thereafter as is convenient for the Court.
                                                               9   Specifically, the PARTIES stipulate and request the Court order as follows:
                                                              10          1. That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No. 9,
DE LA PEÑA & HOLIDAY LLP




                                                              11              hereinafter “SCHEDULING ORDER”) be modified to extend the deadline for
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                       One Embarcadero Center, Suite 2860




                                                              12              discovery to October 22, 2021;
                             San Francisco, CA 94111




                                                              13          2. That the SCHEDULING ORDER be modified to extend the deadline to file a Joint
                                                              14              Mid-Litigation Statement to October 8, 2021;
                                                              15          3. That the SCHEDULING ORDER be modified to extend the deadline for expert
                                                              16              disclosure to July 26, 2021.;
                                                              17          4. That the SCHEDULING ORDER be modified to extend the deadline for supplemental
                                                              18              expert disclosure and disclosure of rebuttal experts under Fed. R. Civ. Proc.
                                                              19              26(a)(2)(c)) to September 10, 2021;
                                                              20          5. That the SCHEDULING ORDER be modified to extend the deadline for filing
                                                              21              dispositive motions to December 3, 2021, with hearing on such motions taking place
                                                              22              on January 25, 2022 at 1:30 p.m.;
                                                              23          6. That the SCHEDULING ORDER be modified to extend the deadline for the filing of
                                                              24              the joint pretrial statement to February 25, 2022;
                                                              25          7. That the SCHEDULING ORDER be modified to continue the pretrial conference to
                                                              26              March 4, 2022 at 11:00 a.m.; and
                                                              27          8. That the SCHEDULING ORDER be modified to continue jury trial in this matter to
                                                              28              April 18, 2022 at 9:00 a.m.
                                                                   227528                                        2                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE DISCOVERY AND RELATED
                                                                                                             DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 68 Filed 03/01/21 Page 3 of 4


                                                               1          Good cause exists for the relief sought by this stipulation and proposed order. Discovery
                                                               2   has been delayed in part due to the ongoing COVID-19 pandemic, which has made it difficult to
                                                               3   conduct necessary depositions and obtain other discovery, and also in part due to difficulty in
                                                               4   obtaining requested information in discovery due to the existence of voluminous records spanning
                                                               5   more than 10 years. Additionally, parties are in ongoing discussions regarding alternative dispute
                                                               6   resolution of this matter, and the requested relief would provide an additional opportunity for
                                                               7   parties to explore these avenues. For these reasons, the PARTIES ask the Court to grant the relief
                                                               8   sought in the above stipulation.
                                                               9

                                                              10   IT IS SO STIPULATED.
DE LA PEÑA & HOLIDAY LLP




                                                              11
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                       One Embarcadero Center, Suite 2860




                                                                   Dated: February 26, 2021                                   DE LA PEÑA & HOLIDAY, LLP
                                                              12
                             San Francisco, CA 94111




                                                              13
                                                                                                                              /S/ ROBERT CARROLL III
                                                              14                                                              GREGORY R. DE LA PEÑA
                                                              15                                                              THOMAS J. O’BRIEN
                                                                                                                              ROBERT CARROLL III
                                                              16                                                              Attorneys for Defendants
                                                                                                                              ROBERT PETREE and HUB
                                                              17                                                              INTERNATIONAL INSURANCE
                                                                                                                              SERVICES, INC.
                                                              18

                                                              19

                                                              20   Dated: February 25, 2021                                   OGLETREE, DEAKINS, NASH,
                                                                                                                              SMOAK & STEWART, P.C.
                                                              21

                                                              22
                                                                                                                              /S/ DANIEL E. RICHARDSON
                                                              23                                                              Anthony J. DeCristoforo
                                                                                                                              Daniel Richardson
                                                              24                                                              Attorneys for Plaintiff ARTHUR J.
                                                                                                                              GALLAGHER & CO.
                                                              25   ///
                                                              26
                                                                   ///
                                                              27
                                                                   ///
                                                              28
                                                                   227528                                        3                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE DISCOVERY AND RELATED
                                                                                                             DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 68 Filed 03/01/21 Page 4 of 4


                                                               1   IT IS SO ORDERED:
                                                               2
                                                                          1. That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No. 9,
                                                               3
                                                                             hereinafter “SCHEDULING ORDER”) be modified to extend the deadline for
                                                               4
                                                                             discovery to October 22, 2021;
                                                               5
                                                                          2. That the SCHEDULING ORDER be modified to extend the deadline to file a Joint
                                                               6
                                                                             Mid-Litigation Statement to October 8, 2021;
                                                               7
                                                                          3. That the SCHEDULING ORDER be modified to extend the deadline for expert
                                                               8
                                                                             disclosure to July 26, 2021.
                                                               9
                                                                          4. That the SCHEDULING ORDER be modified to extend the deadline for supplemental
                                                              10
DE LA PEÑA & HOLIDAY LLP




                                                                             expert disclosure and disclosure of rebuttal experts under Fed. R. Civ. Proc.
                                                              11
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                       One Embarcadero Center, Suite 2860




                                                                             26(a)(2)(c)) to September 10, 2021;
                                                              12
                             San Francisco, CA 94111




                                                                          5. That the SCHEDULING ORDER be modified to extend the deadline for filing
                                                              13
                                                                             dispositive motions to December 3, 2021, with hearing on such motions taking place
                                                              14
                                                                             on January 25, 2022 at 1:30 p.m.;
                                                              15
                                                                          6. That the SCHEDULING ORDER be modified to extend the deadline for the filing of
                                                              16
                                                                             the joint pretrial statement to February 25, 2022;
                                                              17
                                                                          7. That the SCHEDULING ORDER be modified to continue the pretrial conference to
                                                              18
                                                                             March 4, 2022 at 11:00 a.m.;
                                                              19
                                                                          8. That the SCHEDULING ORDER be modified to continue jury trial in this matter to
                                                              20
                                                                             April 18, 2022 at 9:00 a.m.
                                                              21

                                                              22   DATED: February 26, 2021                        /s/ John A. Mendez
                                                              23                                                   THE HONORABLE JOHN A. MENDEZ
                                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                   227528                                        4                   CASE NO. 2:18-CV-03274-JAM-KJN
                                                                     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE DISCOVERY AND RELATED
                                                                                                             DEADLINES
